DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 1/6/2022 has been entered. Claims 1-39 remain for 
examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-15, 23, 24 and 28 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Healy et al. (Healy et al. – 2016/0260090; herein after referred to as “Healy”).
Regarding claim 1, Healy discloses an apparatus comprising: 
a memory operable to store a first card information and a second card information 
(Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information); 
a display operable to display user information (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 
0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information); and 
a button operable to change a selected card from a first card to a second card and to 
change the user information from user information associated with the first card to user information associated with the second card (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards),
wherein the apparatus is not operable to store the first card information and the second card information in response to instructions communicated by a user (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet).  
Regarding claim 5, Healy discloses the apparatus of claim 1, wherein the user information includes a payment authorization number (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, loyalty cards, prepaid card, charge card, membership card, promotional card, ID card, gift card, deposit account, MasterCard, VISA, American Express, Diners Club, Discover Card, mobile phones, smartphones, PDAs, computers, confirm and pay screen 320 shows card image, account number, expiration date, logo, card art, decals, front and back of card including card number, security code, PIN, card tiers as rewards and offers associated with payment cards).  
Regarding claim 6, Healy discloses the apparatus of claim 1, wherein the user information includes a credit card number (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, loyalty cards, prepaid card, charge card, membership card, promotional card, ID card, gift card, deposit account, MasterCard, VISA, American Express, Diners Club, Discover Card, mobile phones, smartphones, PDAs, computers, confirm and pay screen 320 shows card image, 
 	Regarding claim 7, Healy discloses the apparatus of claim 1, wherein the user information includes an expiration date (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, loyalty cards, prepaid card, charge card, membership card, promotional card, ID card, gift card, deposit account, MasterCard, VISA, American Express, Diners Club, Discover Card, mobile phones, smartphones, PDAs, computers, confirm and pay screen 320 shows card image, account number, expiration date, logo, card art, decals, front and back of card including card number, security code, PIN, card tiers as rewards and offers associated with payment cards).  
 	Regarding claim 8, Healy discloses the apparatus of claim 1, wherein the user information includes security information (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, loyalty cards, prepaid card, charge card, membership card, promotional card, ID card, gift card, deposit account, MasterCard, VISA, American Express, Diners Club, Discover Card, 
Regarding claim 9, Healy discloses the apparatus of claim 1, wherein the user information includes a security number (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, loyalty cards, prepaid card, charge card, membership card, promotional card, ID card, gift card, deposit account, MasterCard, VISA, American Express, Diners Club, Discover Card, mobile phones, smartphones, PDAs, computers, confirm and pay screen 320 shows card image, account number, expiration date, logo, card art, decals, front and back of card including card number, security code, PIN, card tiers as rewards and offers associated with payment cards).  
 	Regarding claim 10, Healy discloses the apparatus of claim 1, wherein the user information includes a card verification value (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, loyalty cards, prepaid card, charge card, membership card, promotional card, ID card, 
 	Regarding claim 11, Healy discloses the apparatus of claim 1, wherein the user information includes a card verification code (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, loyalty cards, prepaid card, charge card, membership card, promotional card, ID card, gift card, deposit account, MasterCard, VISA, American Express, Diners Club, Discover Card, mobile phones, smartphones, PDAs, computers, confirm and pay screen 320 shows card image, account number, expiration date, logo, card art, decals, front and back of card including card number, security code, PIN, card tiers as rewards and offers associated with payment cards).  
Regarding claim 12, Healy discloses the apparatus of claim 1, wherein the user information includes a card tier (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, 
 	Regarding claim 13, Healy discloses the apparatus of claim 1, wherein the user information includes a dynamic security code (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, loyalty cards, prepaid card, charge card, membership card, promotional card, ID card, gift card, deposit account, MasterCard, VISA, American Express, Diners Club, Discover Card, mobile phones, smartphones, PDAs, computers, confirm and pay screen 320 shows card image, account number, expiration date, logos, bank names, card art, decals, front and back of card including card number, security code, PIN, card tiers as rewards and offers associated with payment cards; par. 0014, 0025, 0039 – dynamic security data).  
Regarding claim 14, Healy discloses the apparatus of claim 1, wherein the user information includes a card network name (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different 
Regarding claim 15, Healy discloses the apparatus of claim 1, wherein the user information includes a card network logo (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, loyalty cards, prepaid card, charge card, membership card, promotional card, ID card, gift card, deposit account, MasterCard, VISA, American Express, Diners Club, Discover Card, mobile phones, smartphones, PDAs, computers, confirm and pay screen 320 shows card image, account number, expiration date, logos, bank names, card art, decals, front and back of card including card number, security code, PIN, card tiers as rewards and offers associated with payment cards; par. 0014, 0025, 0039 – dynamic security data).  
Regarding claim 23, Healy discloses the apparatus of claim 1, further comprising a wireless communication device (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 
Regarding claim 24, Healy discloses the apparatus of claim 1, further comprising a wireless communication device operable to communicate using Bluetooth (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, loyalty cards, prepaid card, charge card, membership card, promotional card, ID card, gift card, deposit account, MasterCard, VISA, American Express, Diners Club, Discover Card, mobile phones, smartphones, PDAs, computers, confirm and pay screen 320 shows card image, account number, expiration date, logos, bank names, card art, 
Regarding claim 28, Healy discloses the apparatus of claim 1, further comprising a wireless communication device operable to communicate at least one of Bluetooth, RFID, WiFi, and light (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, loyalty cards, prepaid card, charge card, membership card, promotional card, ID card, gift card, deposit account, MasterCard, VISA, American Express, Diners Club, Discover Card, mobile phones, smartphones, PDAs, computers, confirm and pay screen 320 shows card image, account number, expiration date, logos, bank names, card art, decals, front and back of card including card number, security code, PIN, card tiers as rewards and offers associated with payment cards; par. 0014, 0025, 0039 – dynamic security data; par. 0003, 0049 - wireless communication, Bluetooth).  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Healy et al. (Healy et al. – 2016/0260090; herein after referred to as “Healy”) in view of Martynov et al. (Martynov et al. – 2014/0184471; herein after referred to as “Martynov”).
Regarding claims 2-4, see the discussions regarding claim 1 in view of Healy. The claim 
differs in calling for:
i.  claim 2, the apparatus of claim 1, wherein the display comprises e-paper.
ii. claim 3, the apparatus of claim 1, wherein the display comprises e-paper using a segmented display.  
iii. claim 4, the apparatus of claim 1, wherein the display comprises e-paper using a pixilated display.  
	However, this claimed limitation is not new. Reference to Martynov is cited as an evidence of the conventionality of a mobile phone having wallet application wherein display comprises e-paper (Martynov; figures 77, 78, par. 0172, 0179, 0592, 0612 – mobile phone device, wallet application, electronic paper display/EPD, e-ink, pixilated display, segmented display). 
	In light of Martynov’s teachings, it would have been obvious before the effective filing date of the claimed invention to incorporate the particular display as recited in claims 2-4 in the . 

Claims 16-22, 25-27, and 29-39 are rejected under 35 U.S.C. 103 as being unpatentable over Healy et al. (Healy et al. – 2016/0260090; herein after referred to as “Healy”) in view of Auten et al. (Auten et al. – 2016/0019449; herein after “Auten”).
Regarding claims 16-22, see the discussions regarding claim 1 in view of Healy. Further the claims recites: 
i. the apparatus of claim 1, further comprising a dynamic magnetic stripe communication device (claim 16).  
ii. the apparatus of claim 1, further comprising a dynamic magnetic stripe communication device, wherein the dynamic magnetic stripe communication device emulates magnetic stripe information (claim 17).  
iii. the apparatus of claim 1, further comprising a dynamic magnetic stripe communication device, wherein the dynamic magnetic stripe communication device encodes magnetic stripe information (claim 18).  
iv. the apparatus of claim 1, further comprising a dynamic magnetic stripe communication device, wherein the dynamic magnetic stripe communication is associated with the first card (claim 19).  
 	v. the apparatus of claim 1, further comprising a dynamic magnetic stripe 4communication device, wherein the button is operable to change the dynamic magnetic stripe communication to be associated with the second card (claim 20).  

vii. the apparatus of claim 1, further comprising a second button operable to toggle the selected card between the first and the second card and to toggle the user information between user information associated with the second card and user information associated with the first card (claim 22).  
However, these claimed limitations are not new. Reference to Auten is cited as an evidence showing the conventionality of electronic walled based mobile phone storing information from cards using magnetic stripe emulator, NFC communication units, high security levels (Auten; Abstract, par. 0006, 0008, 0009, 0010, 0025, 0026, 0029, 0040, 0041, 0043, 0051, 0059, 0064, 0071, 0076 – universal EMV credit card and mobile application for emulation, mobile phone can be used in place of the card). 
	In light of Auten’s teachings, it would have been obvious before the effective filing date of the claimed invention to incorporate the particular magnetic card information in the system as taught by Healy. The modification merely replaces one type of display with another which would be well within the skill levels and expectations of an ordinary skilled in the art. 
Regarding claim 25, see the discussions regarding claim 16 in view of Healy/Auten. Further, Healy/Auten discloses the apparatus of claim 1, further comprising a wireless communication device operable to communicate using RFID (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card 
Regarding claim 26, see the discussions regarding claim 16 in view of Healy/Auten. Further, Healy/Auten discloses the apparatus of claim 1, further comprising a wireless communication device operable to communicate using WiFi (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, loyalty cards, prepaid card, charge card, membership card, promotional card, ID card, gift card, deposit account, MasterCard, VISA, American Express, 
Regarding claim 27, see the discussions regarding claim 16 in view of Healy/Auten. Further, Healy/Auten discloses the apparatus of claim 1, further comprising a wireless communication device operable to communicate using light (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, loyalty cards, prepaid card, charge card, membership card, promotional card, ID card, gift card, deposit account, MasterCard, VISA, American Express, Diners Club, Discover Card, mobile phones, smartphones, PDAs, computers, confirm and pay screen 320 shows card image, account number, expiration date, logos, bank names, card art, decals, front and back of card including card number, security code, PIN, card tiers as rewards and offers associated with payment cards; par. 0014, 0025, 0039 – dynamic security data; par. 0003, 0049 - wireless communication, Bluetooth; Auten; Abstract, par. 0006, 0008, 0009, 0010, 
Regarding claim 29, see the discussions regarding claim 16 in view of Healy/Auten. Further, Healy/Auten discloses the apparatus of claim 1, further comprising a EMV chip operable to communicate EMV information associated with the first card (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, loyalty cards, prepaid card, charge card, membership card, promotional card, ID card, gift card, deposit account, MasterCard, VISA, American Express, Diners Club, Discover Card, mobile phones, smartphones, PDAs, computers, confirm and pay screen 320 shows card image, account number, expiration date, logos, bank names, card art, decals, front and back of card including card number, security code, PIN, card tiers as rewards and offers associated with payment cards; par. 0014, 0025, 0039 – dynamic security data; par. 0003, 0049 - wireless communication, Bluetooth; Auten; Abstract, par. 0006, 0008, 0009, 0010, 0025, 0026, 0029, 0040, 0041, 0043, 0051, 0059, 0064, 0071, 0076 – universal EMV credit card and mobile application for emulation, mobile phone can be used in place of the card; par. 0006, 0060 - NFC, RFID).  
Regarding claim 30, see the discussions regarding claim 16 in view of Healy/Auten. Further, Healy/Auten discloses the the apparatus of claim 1, further comprising a EMV chip 
Regarding claim 31, see the discussions regarding claim 16 in view of Healy/Auten. Further, Healy/Auten discloses the apparatus of claim 1, further comprising a wireless communication device operable to receive update information (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the 
Regarding claim 32, see the discussions regarding claim 16 in view of Healy/Auten. Further, Healy/Auten discloses the apparatus of claim 1, further comprising: a wireless communication device operable to receive update information; and a processor operable to control the memory, wherein the processor is operable to remove the first card information from memory based on the update information (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, loyalty cards, prepaid card, charge card, membership card, promotional card, ID card, gift card, deposit account, MasterCard, VISA, American Express, Diners Club, Discover Card, 
Regarding claim 33, see the discussions regarding claim 16 in view of Healy/Auten. Further, Healy/Auten discloses the apparatus of claim 1, further comprising: a wireless communication device operable to receive update information; and a processor operable to control the memory, wherein the processor is operable to modify the first card information in memory based on the update information (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, loyalty cards, prepaid card, charge card, membership card, promotional card, ID card, gift card, deposit account, MasterCard, VISA, American Express, Diners Club, Discover Card, mobile phones, smartphones, PDAs, computers, confirm and pay screen 320 shows card image, account number, expiration date, logos, bank names, card art, decals, front and back of card including card number, security code, PIN, card tiers as rewards and offers associated with 
Regarding claim 34, see the discussions regarding claim 16 in view of Healy/Auten. Further, Healy/Auten discloses the apparatus of claim 1, further comprising: a wireless communication device operable to receive update information; and a processor operable to control the memory, wherein the processor is operable to add a third card information to memory based on the update information (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, loyalty cards, prepaid card, charge card, membership card, promotional card, ID card, gift card, deposit account, MasterCard, VISA, American Express, Diners Club, Discover Card, mobile phones, smartphones, PDAs, computers, confirm and pay screen 320 shows card image, account number, expiration date, logos, bank names, card art, decals, front and back of card including card number, security code, PIN, card tiers as rewards and offers associated with payment cards; par. 0014, 0025, 0039 – dynamic security data; par. 0003, 0049 - wireless communication, Bluetooth; Auten; Abstract, par. 0006, 0008, 0009, 0010, 0025, 0026, 0029, 0040, 0041, 0043, 
Regarding claim 35, see the discussions regarding claim 16 in view of Healy/Auten. Further, Healy/Auten discloses the apparatus of claim 1, wherein the first and second card information as associated with a same network (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, loyalty cards, prepaid card, charge card, membership card, promotional card, ID card, gift card, deposit account, MasterCard, VISA, American Express, Diners Club, Discover Card, mobile phones, smartphones, PDAs, computers, confirm and pay screen 320 shows card image, account number, expiration date, logos, bank names, card art, decals, front and back of card including card number, security code, PIN, card tiers as rewards and offers associated with payment cards; par. 0014, 0025, 0039 – dynamic security data; par. 0003, 0049 - wireless communication, Bluetooth; Auten; Abstract, par. 0006, 0008, 0009, 0010, 0025, 0026, 0029, 0040, 0041, 0043, 0051, 0059, 0064, 0071, 0076 – universal EMV credit card and mobile application for emulation, mobile phone can be used in place of the card; par. 0006, 0060 - NFC, RFID).  
Regarding claim 36, see the discussions regarding claim 16 in view of Healy/Auten. Further, Healy/Auten discloses the apparatus of claim 1, wherein the first and second card information as associated with a same financial institution (Healy; figures 1, 2, 3A-E, 4-7, par. 
Regarding claim 37, see the discussions regarding claim 16 in view of Healy/Auten. Further, Healy/Auten discloses the apparatus of claim 1, wherein the first and second card information as associated with a same bank (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private 
Regarding claim 38, see the discussions regarding claim 16 in view of Healy/Auten. Further, Healy/Auten discloses the apparatus of claim 1, further comprising a second display configured to display the user's tier (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, loyalty cards, prepaid card, charge card, membership card, promotional card, ID card, gift card, deposit account, MasterCard, VISA, American Express, Diners Club, Discover Card, mobile phones, smartphones, PDAs, computers, confirm and pay screen 320 shows card image, account number, expiration date, logos, bank names, card art, decals, front and back of card including card number, security code, PIN, card tiers as rewards and offers associated with payment cards; 
Regarding claim 39, see the discussions regarding claim 16 in view of Healy/Auten. Further, Healy/Auten discloses the apparatus of claim 1, wherein the display is further operable to display the user's tier (Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information; par. 0015, 0025, 0034, 0035, 0039, 0040, 0041, 0042, 0044 – smart button for selecting different cards; par. 0005, 0006 – enroll one or more payment card accounts in the digital wallet; figure 1, par. 0016, 0017, 0024, 0026, 0028, 0035, 0036, 0047, 0050 – credit cards, debit cards, private label card, loyalty cards, prepaid card, charge card, membership card, promotional card, ID card, gift card, deposit account, MasterCard, VISA, American Express, Diners Club, Discover Card, mobile phones, smartphones, PDAs, computers, confirm and pay screen 320 shows card image, account number, expiration date, logos, bank names, card art, decals, front and back of card including card number, security code, PIN, card tiers as rewards and offers associated with payment cards; par. 0014, 0025, 0039 – dynamic security data; par. 0003, 0049 - wireless communication, Bluetooth; Auten; Abstract, par. 0006, 0008, 0009, 0010, 0025, 0026, 0029, 0040, 0041, 0043, 0051, 0059, 0064, 0071, 0076 – universal EMV credit card and mobile application for emulation, mobile phone can be used in place of the card; par. 0006, 0060 - NFC, RFID).

Response to Arguments
Applicant’s arguments with respect to claims 1-39 filed on 1/6/2022 have been considered but are not considered persuasive. 
Regarding rejection of claim 1 in view of Healy (2016/0260090)
Applicant argues that Healy fails to disclose a memory operable to store a first card 
information and a second card information. However, Healy’s teachings deem to show otherwise. 
	Figure 1 of Healy shows a mobile device having a memory storing one or more wallet applications 110 (par. 0018). 

    PNG
    media_image1.png
    538
    755
    media_image1.png
    Greyscale

	In par. 0015, Healy discloses “if a plurality of digital wallets are installed on the mobile device”, the mobile device “may display a payment option screen or window that enables the user of the mobile device to select a payment card from any digital wallet from among a plurality of digital wallets as a method of payment for the transaction”.  In par. 0026, Healy discloses “the 304 may only be displayed in the event that the mobile device 102 has more than one wallet applications 110 installed on the device or more than one payment cards included in a wallet application 110”. For this reasons, applicant’s argument that Healy does not teach a memory for storing first and second card information are not considered persuasive. The paragraphs from Healy’s reference cited in the Office Action are herein included for further reviews. 

Claim 1 of the Application
Healy (2016/0260090) 
An apparatus comprising:

a memory operable to store a first card information and a second card information; 


Healy; figures 1, 2, 3A-E, 4-7, par. 0016, 0017, 0024, 0025, 0026, 0027, 0033 – mobile device 201, memory 206, store digital wallets and cards, payment cards presented on display 310, storing and reading out payment card information

[0015] According to various exemplary embodiments, a wallet system is provided that allows a user to access a plurality of wallet applications and payment options included therein from a single view or window displayed on a mobile device. Further, in some embodiments, the wallet applications may be accessed from within one or more merchant applications, for example, a retailer shopping application, and the like. When a user attempts to navigate to a checkout page of the merchant, for example, through a merchant mobile application installed on the mobile device, the mobile device may determine an amount of digital wallets that are presently installed therein. For example, if a plurality of digital wallets are installed on the mobile device, the mobile device may display a smart button embedded window that enables the user of the mobile device to select a payment card from any digital wallet from among a plurality of digital wallets as a method of payment for the transaction. According to various exemplary embodiments, the payment option screen may simultaneously display all payment options from multiple independent digital wallets enabling a user to select from any of the payment options from within a single view.

[0016] Various exemplary embodiments are directed towards a mobile based remote payment system that makes uses of payment applications residing on a mobile device to allow secure payments to a merchant. Examples herein relate to the user experience such as for a cardholder, whereby the cardholder may initiate payment from a merchant mobile application, view and select the payment card to be used for payment from amongst all the digital wallets available on the mobile device, view offers and rewards associated with the one or more of the available cards, enter shipping details, and select shipping options. Accordingly, the cardholder may complete the checkout through authentication in the selected digital wallet application without interrupting the mobile merchant application, enabling the digital wallet to generate secure transaction credentials which are returned to the merchant through a central trusted entity (the MasterPass switch in the accompanying documentation). The transaction credentials may be generated by a mobile payment application, which may be a The exemplary embodiments include multiple advantages, for example, discovery of all digital wallets and cards associated therewith on a mobile device and use of a smart button to expose the service when available cards are present on the mobile device, allowing a user to view and choose payment cards from across multiple digital wallets on the mobile device. Also provided is a secure container based presentation of wallets and cards in a merchant application. The exemplary embodiments also include the use of a central trusted entity to return card data to the merchant, use of a central trusted entity to validate that a mobile application claiming to be a wallet is legitimate, use of a central trusted entity to validate that that the application requesting payment is from a legitimate merchant, a new channel of promotion to be used by wallet and card issuers to display offers during the checkout process related to individual wallets or cards, and use of a wallet proxy to enable the distribution of an issuer wallet across multiple mobile devices rather than central storage.
[0026] Referring to FIG. 3B, a payment option screen 310 (or pane) is shown which illustrates a user interface according to various exemplary embodiments displayed as an overlay with respect to the merchant checkout page 302 screen of FIG. 3A. The payment option screen 310 simultaneously displays all wallets and associated payment options in a single view for the user, with each wallet shown in a separate “pane” or graphical/wallet pane of the screen, as well as a summary pane (at the bottom of the 310 may be referred to as a “pay wall.” In some embodiments, each graphical wallet pane displays issuer level incentives as well as any card level incentives available in the purchase transaction (e.g., rewards, incentives, promotional offers, etc.). In the example of FIG. 3B, three wallets and the corresponding panes thereof are shown, including wallet #1, wallet #2, and wallet #3. Within each wallet, displayed are graphical representations of payment cards included in the respective wallets.

[0024] The mobile device 102 may also include a payment circuit 224 and a loop antenna 226, coupled to the payment circuit 224. The payment circuit 224 may include functionality that allows the mobile device 102 to function as a contactless payment device. In some embodiments, the payment circuit 224 includes a processor (not separately shown) and a memory (not separately shown) that is coupled to the processor and stores program instructions for controlling the processor. Although shown as separate from the main processor 204, the payment circuit 224 and/or its processor component may be integrated with the main processor 204. In accordance with some embodiments, the mobile device 102 may include a so-called “secure element” (not separately shown), which may be incorporated with the payment circuit 224, the memories 206, the main processor 204, the SIM card 208, and/or the like. As is familiar to those who are skilled in the art, the secure element may be constituted with a small processor and volatile and nonvolatile memory that are secured from tampering and/or reprogramming by suitable measures. The secure element may, for example, manage functions such as storing and reading out a payment card account number, and cryptographic processing. Moreover, and in accordance with aspects of the exemplary embodiments, the secure element may store and apply a cardholder verification rule and may handle receipt and verification of cardholder verification input (such as entry of a PIN). As an example of a secure element, the mobile device 102 may include a trusted platform module (TPM) for secure cryptographic processing and storage. The TPM may provide a trusted or secured application execution environment or a trusted execution environment. The trusted area may have enhanced security restrictions and limit the amount of programs that have access to the storage and programs therein.

[0025] FIGS. 3A-3E illustrate examples of screen displays of a mobile payment user interface (i.e., user interface) in accordance with exemplary embodiments. In these examples, a user (such as a cardholder) may interact with the user interface to perform payment functions. For example, referring to FIG. 3A, an initial screen display is shown illustrating a user interface that is presented to a user of a mobile device when the user is interacting with a merchant application (such as a merchant application 104 of FIG. 1) to initiate a purchase transaction. In this example, the user has selected items to purchase and has navigated to a checkout screen or merchant checkout page 302 within the merchant application 104. On the bottom of the screen are two checkout payment option buttons, with one button being smart button 304. A user's selection of the smart button 304 initiates processing pursuant to the exemplary embodiments. In some embodiments, the smart 304 may be displayed dynamically based on the process described further below. For example, the smart button 304 may only be displayed in the event that the mobile device 102 has more than one wallet applications 110 installed on the device or more than one payment cards included in a wallet application 110. In this example, the mobile device 102 or a processor thereof may detect how many digital wallets are installed on the mobile device 102. If it is determined that a predetermined number of wallets are installed, for example, one wallet, two wallets, three or more wallets, and the like, the smart button 304 may be embedded within or displayed in conjunction with the merchant checkout page 302. As a non-limiting example, the mobile payment user interface may be controlled by an application executing on the mobile device, for example, a payment application, a merchant application, a wallet application, a combination thereof, and the like.




Applicant has not argued the patentability of other claims. For this reason, their 
grounds of rejection are respectfully maintained This Office Action has been made Final. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.